                      Case 1:17-cv-01894-RJS Document 85 Filed 10/02/20 Page 1 of 2




                                                     THE CITY OF NEW YORK
JAMES E. JOHNSON                                   LAW DEPARTMENT                                                              Elissa Fudim
Corporation Counsel                                     100 CHURCH STREET                                                    Senior Counsel
                                                        NEW YORK, NY 10007                                           Phone: (212) 356-2335
                                                                                                                        Fax: (212) 356-3509
                                                                                                                       efudim@law.nyc.gov



                                                                        October 1, 2020

        BY ECF
        Honorable Richard J. Sullivan
        United States Appeals Court
        Second Circuit
        40 Foley Square, Room 2104
        New York, NY 10007

                 Re:      Hayden v. The City of New York, et al. 17-CV-1894-RJS

        Dear Judge Sullivan:

                I represent defendants the City of New York and Police Officers Abdalla and Kotowski
        in this matter. I write with the consent of plaintiff’s counsel, Remy Green, to request a two-week
        extension of time for the parties to file amended pre-trial submissions. Pursuant to the Court’s
        last order, such amendments, if any, are to be filed tomorrow, October 2, 2020. Defendants
        request until October 20, 2020 to file these submissions.

                 The basis for this request is that last Thursday (September 24), plaintiff’s counsel
        informed me for the first time that due to medical reasons (which were disclosed, but in
        deference to the plaintiff, I will not detail on the public docket), plaintiff will be unable to testify
        at trial - regardless of its date. Accordingly, plaintiff’s counsel advised me she would propose
        deposition designations to admit at trial. She provided me those designations on Tuesday
        (September 29). I have begun going through them to note my objections.1 However, I still need
        to counter-designate testimony and then provide those counter-designations to plaintiff’s counsel
        to insert plaintiff’s objections, if any. I also need to give some thought to how the jury-charge,

        1
          I noted in doing so that there were multiple instances where plaintiff’s designations began on a line that was mid-
        answer, or included a question with no answer. I stopped my review to confirm with plaintiff’s counsel whether
        these were typos, and to get the correct designations before continuing. She advised me that with a few exceptions
        these were not typos; I am still awaiting specific list from her as to which ones are typos, so that I can properly note
        my objections.
                      Case 1:17-cv-01894-RJS Document 85 Filed 10/02/20 Page 2 of 2




          exhibit list, other portions of the JPTO, and our draft motions in limine may need to be amended
          to account for plaintiff’s inability to testify and the need to read-in portions of his deposition.
          Finally, because of my Office’s procedures, all pre-trial submissions need to be reviewed
          internally prior to filing. Given that I received the information that plaintiff is unable to testify at
          trial only one week ago, and received plaintiff’s proposed deposition designations only two days
          ago, I simply do not have enough time to revise our submissions, have them internally reviewed,
          discuss them with plaintiff’s counsel, and jointly filed by Friday. Accordingly, defendants
          respectfully request an additional two weeks to October 20, 2020 to file these documents.2 The
          final pre-trial conference in this case is not scheduled until November 20, 2020, so this extension
          should not affect any other dates.

                   Thank you for your consideration.

                                                                 Respectfully submitted,

                                                                  /s Elissa Fudim
                                                                 Elissa Fudim
                                                                 Senior Counsel
IT IS HEREBY ORDERED THAT the deadline for the parties to submit a revised Proposed
Pretrial Order, if desired, is extended to October 20, 2020.     The  deadlines to file other
submissions, motions, or papers as set out in this Court's June 24, 2020 order will remain
unchanged.   IT IS FURTHER ORDERED THAT Plaintiff shall submit a letter no later than
October 9, 2020, explaining why Plaintiff cannot testify at trial and how the absence of
such testimony is expected to affect the trial. To the extent the explanation requires the
disclosure of confidential medical information, Plaintiff's letter may be filed under seal.

SO ORDERED.

Dated:        October 2, 2020
              New York, New York
                                                   ___________________________
                                                   RICHARD J. SULLIVAN
                                                   UNITED STATES CIRCUIT JUDGE
                                                   Sitting by Designation




          2
              I have accounted for the Columbus day holiday when my Office is closed.



                                                             2
